Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VARIABLE SURVIVORSHIP A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 30, 2007, to the Prospectus Dated April 30, 2007 This Supplement adds certain information to your Prospectus, dated April 30, 2007. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 15 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * Page 1 of 2 April 2007 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LLC M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 142350 Page 2 of 2 April 2007 VARIABLE SURVIVORSHIP A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and · Evergreen Investment Management the loan account. Company, LLC. · Has no guaranteed minimum value under the variable account. The value · Fidelity Management & Research Co. varies with the value of the subaccounts you select. · Ibbotson Associates · Has a minimum guaranteed rate of return for amounts in the fixed account. · ING Clarion Real Estate Securities L.P. · Is subject to specified fees and charges including possible surrender · ING Investment Management Co. charges. · ING Investment Management Advisors, Death Benefit Proceeds B.V. · Are paid if your policy is in force when the second of the insured people · J.P. Morgan Investment Management Inc. dies. · Julius Baer Investment Management, LLC · Are calculated under your choice of options: · Legg Mason Capital Management, Inc. - Option 1 - the base death benefit is the greater of the amount of base · Lord, Abbett & Co. LLC insurance coverage you have selected or your policy value multiplied · Marsico Capital Management, LLC by the appropriate factor from the definition of life insurance factors · Massachusetts Financial Services Company described in Appendix A; or · Morgan Stanley Investment Management, - Option 2 - the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus the policy value or your · Neuberger Berman, LLC policy value multiplied by the appropriate factor from the definition of · Neuberger Berman Management Inc. life insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any · Pacific Investment Management Company outstanding loans, accrued loan interest and unpaid fees and charges. LLC · Are generally not subject to federal income tax if your policy continues to · Pioneer Investment Management, Inc. meet the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · UBS Global Asset Management (Americas) · We pay compensation to broker/dealers whose registered Inc. representatives sell the policy. See Distribution of the Policy , page 71, · Wells Capital Management, Inc. for further information about the amount of compensation we pay. This prospectus describes what you should know before purchasing the Variable Survivorship universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 30, 2007. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 56 The Policys Features and Benefits 3 TAX CONSIDERATIONS 58 Factors You Should Consider Before Tax Status of the Company 58 Purchasing a Policy 6 Tax Status of the Policy 58 Fees and Charges 8 Diversification and Investor Control Requirements 59 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 59 ACCOUNT AND THE FIXED ACCOUNT 13 Distributions Other than Death Benefits 59 Security Life of Denver Insurance Company 13 Other Tax Matters 61 The Investment Options 15 ADDITIONAL INFORMATION 64 DETAILED INFORMATION ABOUT General Policy Provisions 64 THE POLICY 19 Distribution of the Policy 71 Purchasing a Policy 20 Legal Proceedings 73 Fees and Charges 24 Financial Statements 74 Death Benefits 31 APPENDIX A A-1 Additional Insurance Benefits 39 APPENDIX B B-1 Policy Value 45 APPENDIX C C-1 Special Features and Benefits 47 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 20 Net Policy Value 4 Fixed Account 19 Policy Date 20 Fixed Account Value 45 Policy Value 45 Joint Equivalent Age 20 Segment or Coverage Segment 32 Loan Account 47 Surrender Value 5 Loan Account Value 47 Valuation Date 45 Monthly Processing Date 26 Variable Account 15 Net Premium 3 Variable Account Value 45 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner.
